Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 24, 1976, convicting him of attempted criminal possession of a weapon in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.